Per Curiam.

In support of the counterclaim for materials claimed to have been furnished by the defendants to the plaintiff, a book kept by the former, containing entries of sundry articles of merchandise, and a cash payment of $10, opposite thereto, was admitted in evidence upon the defendants’ offer. The plaintiff, in rebuttal, testified that said sum was deducted from his earnings by the defendants for shoes sold'and delivered, and upon his offer, certain bills rendered by the latter for such sales were admitted in evidence and marked Plaintiff’s Exhibit Wo. 1. These bills are not attached to the return, as they should .be, and hence a reargument must be ordered, the return to be amended meanwhile by annexing thereto said exhibit.
Present: Beexman, P. ¡L, GildersleevE and Gíegerich, JJ.
Beargument ordered, return to be amended.